DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
The new Abstract filed in 05/13/22 is not proper because the invention contain the apparatus (a DC blocking capacitor) and method claims.  Please, revise.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Togashi et al. (U.S. 2007/0188975) hereafter Togashi.
As to claim 1, Togashi discloses a direct current (DC) blocking capacitor (C1, figure 1) for use with an integrated circuit (IC) package, the DC blocking capacitor (C1) comprising:
a first planar surface (41) that is electrically conductive, the first planar surface having a first area;
a second planar surface (31) that is electrically conductive, the second planar surface having a second area greater than the first area (see figure 1), the second planar surface (31) in a parallel planar orientation to the first planar surface (41);
a first set of electrically conductive plates (21-24) electrically connected to the first planar surface (41); and
a second set of electrically conductive plates (11-14) electrically connected to the second planar surface (31), the second set of electrically conductive plates interleaved with and electrically insulated from the first set of electrically conductive plates by a dielectric material (the body 10, 10a-10g, para-0035).
As to claim 3, Togashi discloses a width of the DC blocking capacitor (C1) is different than a thickness of the DC blocking capacitor (C1).
As to claim 5, Togashi discloses an outline shape of the first planar surface (41) and an outline shape of the second planar surface (31) are each selected from the group consisting of: a circle, a rectangle, a hexagon, and an octagon.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Devoe et al. (U.S. Patent 6,831,824), hereafter Devoe.
As to claim 1, Devoe discloses a direct current (DC) blocking capacitor (200, figure 3) for use with an integrated circuit (IC) package, the DC blocking capacitor (200) comprising:
a first planar surface (212) that is electrically conductive, the first planar surface having a first area;
a second planar surface (230) that is electrically conductive, the second planar surface having a second area greater than the first area (see figure 3), the second planar surface (230) in a parallel planar orientation to the first planar surface (212);
a first set of electrically conductive plates (216) electrically connected to the first planar surface (212); and
a second set of electrically conductive plates (218) electrically connected to the second planar surface (230), the second set of electrically conductive plates interleaved with and electrically insulated from the first set of electrically conductive plates by a dielectric material (the body 204).
As to claim 3, Devoe discloses a width of the DC blocking capacitor (200) is different than a thickness of the DC blocking capacitor (200).
As to claim 5, Devoe discloses an outline shape of the first planar surface (212) and an outline shape of the second planar surface (230) are each selected from the group consisting of: a circle, a rectangle, a hexagon, and an octagon.
As to claim 6, Devoe discloses a capacitance of the DC blocking capacitor is in a range between 50 nF and 220 nF (column 1, line 15, column 7, line 3).
Claim(s) 7, 13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Brand et al. (U.S. 2004/0125516) hereafter Brand cited in the record.
As to claim 7, Brand discloses a method of attaching an integrated circuit (IC) package (BGA) to a printed circuit board (PCB) with a set of direct current (DC) blocking capacitors (6) as shown in figures 2-3, the method comprising:
applying a conductive attachment material (11) to a first set of attachment pads (10) located on a first planar surface of the IC package (8);
aligning the set of DC blocking capacitors (6) in accordance with corresponding positions of the first set of attachment pads (10);
attaching the set of DC blocking capacitors (6) to the IC package by:
positioning the aligned set of DC blocking capacitors (6) so that a first surface of a first DC blocking capacitor of the set of DC blocking capacitors is adjacent to a corresponding attachment pad of the first set of attachment pads (10);
connecting the conductive attachment material (11) to the IC package (8) and to the first surface of the first DC blocking capacitor (6) to create an IC package assembly; and
electrically connecting each DC blocking capacitor (6) of the set of DC blocking capacitors in a series configuration within a data transmission circuit (transfer of data from one digital device (IC package) to another (circuit board 4), or transfer occurs via point-to-point data streams).
As to claim 13, Brand discloses applying the conductive attachment material (11) includes use of at least one stencil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devoe et al. (‘824) in view of Patil et al. (U.S. 2017/0194245) cited in the record.
Regarding claim 2, Devoe discloses all of the limitations of claimed invention except for a shape of the DC blocking capacitor is a convex polyhedron.
Patil teaches on-chip variable capacitor with geometric cross section as shown in figures 9-11 comprising a shape of the DC blocking capacitor is a convex polyhedron (hexagon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a teaching of Patil employed in the capacitor of Devoe in order to provide excellent connections in matching geometric cross-section shape of the capacitor.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devoe (‘824) in view of Devoe (U.S. Patent 7,633,739) cited in the record.
Regarding claim 4, Devoe (‘824) discloses all of the limitations of claimed invention except for a distance between the first planar surface and the second planar surface is in a range between 0.35 mm and 0.6 mm.
Devoe (‘739) teaches a stacked multilayer capacitor (22 or 60) as shown in figures 1, 4- 5 comprising a distance between the first planar surface and the second planar surface is in a range between 0.35 mm and 0.6 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a teaching of Devoe (739) employed in the capacitor of Devoe in order to provide excellent connections in matching geometric cross-section shape of the capacitor.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Devoe (‘824).
	Regarding claim 8, Brand discloses all of the limitations of claimed invention except for the limitations as claimed in claim 8.
Devoe (‘824) teaches the first surface of the first DC blocking capacitor (200) of the set of DC blocking capacitors is a planar surface (212) having a first area; and a second surface of the first DC blocking capacitor is a planar surface (230) having a second area greater than the first area, the second surface in a parallel planar orientation to the first surface.
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Devoe employed in the method of Brand in order to provide excellent connections in matching geometric cross-section shape of the capacitor.
	Regarding claim 14, Brand as modified by Devoe discloses the conductive attachment material (11) is selected from the group consisting of: a solder paste, a conductive epoxy, and a conductive elastomer.




Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848